Case: 4:17-cv-02455-CDP Doc. #: 163 Filed: 05/24/19 Page: 1 of 5 PageID #: 4159
                               United States Court of Appeals
                                     For The Eighth Circuit
                                      Thomas F. Eagleton U.S. Courthouse
                                      111 South 10th Street, Room 24.329
                                    St. Louis, Missouri 63102
                                                                             VOICE (314) 244-2400
Michael E. Gans
                                                                               FAX (314) 244-2780
 Clerk of Court
                                                                             www.ca8.uscourts.gov

                                                            May 24, 2019


Mr. Robert Henry Dierker Jr.
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

       RE: 19-2062 Maleeha Ahmad, et al v. City of St. Louis, Missouri

Dear Counsel:

       The district court clerk has transmitted a notice of appeal in this matter, and we have
docketed it under the caption and case number shown above. Please include the caption and the
case number on all correspondence or pleadings submitted to this court.

      Counsel in the case must supply the clerk with an Appearance Form. Counsel may
download or fill out an Appearance Form on the "Forms" page on our web site at
www.ca8.uscourts.gov.

        The court has established a briefing schedule for the case, a copy of which will be
forwarded under separate notice of docket activity. Please refer to the schedule and note the key
filing dates. You should also review Federal Rules of Appellate Procedure 28 and 32, as well as
Eighth Circuit Rules 28A and 32A. Sample briefs may be obtained by contacting the St. Louis
Clerk's office.

        Within 14 days of today's date, counsel for appellant must: (1) file a verification that any
transcripts needed for the appeal have been ordered and that satisfactory arrangements have been
made for payment, and (2) file a notice of the method of appendix preparation selected for the
case. Eighth Circuit Rule 30A contains detailed information on appendix preparation.

        The court has directed the clerk's office to monitor and enforce compliance with the
briefing schedule. Failure to file your brief will result in issuance of a show cause order and may
lead to dismissal of the appeal. Requests for extensions of time must be timely and should
establish good cause. Overlength briefs are strongly discouraged.

       Please note the provisions of Eighth Circuit Rule 32A governing briefs and reply briefs
responding to multiple briefs.




   Appellate Case: 19-2062         Page: 1           Date Filed: 05/24/2019 Entry ID: 4790993
Case: 4:17-cv-02455-CDP Doc. #: 163 Filed: 05/24/19 Page: 2 of 5 PageID #: 4160
       On June 1, 2007, the Eighth Circuit implemented the appellate version of CM/ECF.
Electronic filing is now mandatory for attorneys and voluntary for pro se litigants proceeding
without an attorney. Information about electronic filing can be found at the court's web site
www.ca8.uscourts.gov. In order to become an authorized Eighth Circuit filer, you must register
with the PACER Service Center at https://www.pacer.gov/psco/cgi-bin/cmecf/ea-regform.pl.
Questions about CM/ECF may be addressed to the Clerk's office.

        If you have any questions about the schedule or procedures for the case, please contact
our office.

                                                    Michael E. Gans
                                                    Clerk of Court

CMH

Enclosure(s)

cc:      Ms. Megan Kathleen G. Bruyns
         Ms. Abby Duncan
         Mr. Brandon David Laird
         Mr. Gregory J. Linhares
         Ms. Gayle D. Madden
         Mr. Omri E. Praiss
         Ms. Amy Raimondo
         Mr. Anthony E. Rothert
         Ms. Jessie M. Steffan
         Ms. Gillian R. Wilcox

           District Court/Agency Case Number(s): 4:17-cv-02455-CDP




      Appellate Case: 19-2062      Page: 2     Date Filed: 05/24/2019 Entry ID: 4790993
Case: 4:17-cv-02455-CDP Doc. #: 163 Filed: 05/24/19 Page: 3 of 5 PageID #: 4161
Caption For Case Number: 19-2062

Maleeha S. Ahmad

               Plaintiff - Appellee

Alison Dreith, on behalf of themselves and a class of similarly situated individuals; Brian Baude

               Plaintiffs

W. Patrick Mobley

               Plaintiff - Appellee

Iris Maclean

               Plaintiff

Pamela Lewczuk

               Plaintiff - Appellee

v.

City of St. Louis, Missouri

               Defendant - Appellant




     Appellate Case: 19-2062          Page: 3   Date Filed: 05/24/2019 Entry ID: 4790993
Case: 4:17-cv-02455-CDP Doc. #: 163 Filed: 05/24/19 Page: 4 of 5 PageID #: 4162
Addresses For Case Participants: 19-2062

Mr. Robert Henry Dierker Jr.
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Ms. Megan Kathleen G. Bruyns
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Ms. Abby Duncan
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Mr. Brandon David Laird
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000

Mr. Gregory J. Linhares
U.S. DISTRICT COURT
Eastern District of Missouri
111 S. Tenth Street
Saint Louis, MO 63102-0000

Ms. Gayle D. Madden
3rd Floor
Thomas F. Eagleton U.S. Courthouse
111 S. Tenth Street
Saint Louis, MO 63102-1116

Mr. Omri E. Praiss
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
Suite 1130
906 Olive Street
Saint Louis, MO 63101

Ms. Amy Raimondo
CITY COUNSELOR'S OFFICE
314 City Hall
1200 Market Street
Saint Louis, MO 63103-0000




   Appellate Case: 19-2062     Page: 4     Date Filed: 05/24/2019 Entry ID: 4790993
Case: 4:17-cv-02455-CDP Doc. #: 163 Filed: 05/24/19 Page: 5 of 5 PageID #: 4163
Mr. Anthony E. Rothert
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
Suite 1130
906 Olive Street
Saint Louis, MO 63101

Ms. Jessie M. Steffan
AMERICAN CIVIL LIBERTIES UNION OF MISSOURI FOUNDATION
454 Whittier Street
Saint Louis, MO 63108-0000

Ms. Gillian R. Wilcox
ACLU OF MISSOURI FOUNDATION
Suite 420
406 W. 34th Street
Kansas City, MO 64111




  Appellate Case: 19-2062   Page: 5   Date Filed: 05/24/2019 Entry ID: 4790993
